Notice of Allowability

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 November 2020 has been entered.
	The Information Disclosure Statements filed 11/16/2020 and 01/07/2021 have been considered.  The following Office Action is unchanged from the Notice of Allowability mailed 11/04/2020.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brienne Terril on 28 October 2020.



1. (Currently Amended) An ambidextrous face guard comprising:
an attachment portion comprising at least two attachment points, wherein the attachment portion extends from a first end of the ambidextrous face guard toward a second end of the ambidextrous face guard along a slope; and
a protective portion extending from the attachment portion toward the second end of the ambidextrous face guard along the slope, wherein the protective portion is a semi-flexible or flexible structure, wherein the protective portion comprises:
a top surface,
a first side portion that extends from the attachment portion toward the second end of the ambidextrous face guard along a first edge of the top surface, wherein the first side portion slopes downward from the top surface,
a second side portion that extends from the attachment portion toward the second end of the ambidextrous face guard along a second edge of the top surface, wherein the second side portion slopes downward from the top surface, and
a distal portion located at the second end of the ambidextrous face guard, wherein a proximal edge of the distal portion is curved and is formed by at least a portion of the top surface, a first side edge of the distal portion is formed by at least a portion of the first side portion, a second side edge of the distal portion is formed by at least a portion of the second side portion, and a distal edge of the distal portion is curved and is formed by at least a portion of a distal edge of the protective portion, wherein the distal portion slopes downward from the top the first side edge of the distal portion extending from the proximal edge of the distal portion to the distal edge of the distal portion, and the second side edge of the distal portion extending from the proximal edge of the distal portion to the distal edge of the distal portion;
wherein a line of symmetry extends along at least the attachment portion from the first end of the ambidextrous face guard toward the second end of the ambidextrous face guard such that the line of symmetry defines two symmetric portions of the ambidextrous face guard that each extend along at least a portion of a length of the ambidextrous face guard,
wherein the ambidextrous face guard is configured to:
attach to an outer surface of a right side and an outer surface of a left side of a headgear via one or more of the attachment points, and
extend outwardly from the headgear such that at least a portion of protective portion covers at least a portion of a face of a wearer when the ambidextrous face guard is attached to the headgear and the headgear is worn by the wearer.

Cancel claims 13-28.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:  Applicant will file a replacement figure 2A which properly locates top edge 224a at the line between top surface 238 and trapezoidal portion 224.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Renaud (US 2014/0033407).  Renaud discloses or would be obviously modifiable to disclose all of the structure recited in claim 1, except the first side edge of the distal portion extending from the proximal edge of the distal portion to the distal edge of the distal portion, and the second side edge of the distal portion extending from the proximal edge of the distal portion to the distal edge of the distal portion.  Renaud could not be modified to have the side edges extending from proximal to distal edge without employing impermissible hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/Primary Examiner, Art Unit 3732